Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [3/11/21] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3-9, 11-16, 18-20, 22-30 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by LASELVA; Daniela et al. [US 20190342845 A1]. 

As per claim 1, LASELVA teaches:
A method of wireless communication by a base station, (Abstract) comprising: 
sending a downlink transmission including timing information to a user equipment (UE); receiving an uplink transmission from the UE after the downlink transmission; (e.g. downlink; ¶ 76)
determining a round-trip time (RTT) (e.g. RTT; ¶ 27) compensation associated with the timing information based on a RTT between the downlink transmission and the uplink transmission; (e.g. uplink; ¶ 76) and
transmitting the RTT compensation to the UE. (e.g. RTT; ¶ 27, 76)

As per claim 3, LASELVA teaches:
The method of claim 1, wherein the timing information indicates information associated with a beginning of a frame of the downlink transmission. (e.g. downlink; ¶ 76)

As per claim 4, LASELVA teaches:
The method of claim 1, wherein the downlink transmission including the timing information is one of broadcast to a plurality of UEs or is unicast to the UE. (e.g. timing information; ¶ 76)

As per claim 5, LASELVA teaches:


As per claim 6, LASELVA teaches:
The method of claim 1, wherein the RTT compensation comprises a timing advance associated with adjustment of the timing information transmitted to the UE. (e.g. RTT; ¶ 27)

As per claim 7, LASELVA teaches:
The method of claim 6, wherein a base station transmission timing for the downlink transmission and a base station reception timing for the uplink transmission are aligned within a guard period. (e.g. guard; ¶ 27)

As per claim 8, LASELVA teaches:
The method of claim 6, wherein the uplink transmission of the UE is received within a cyclic prefix of a subsequent downlink transmission. (e.g. downlink; ¶ 27)

As per claim 9, LASELVA teaches:
The method of claim 6, wherein the timing advance is transmitted in a timing advance command, and the timing advance command is associated with a first timing advance granularity. (e.g. timing; ¶ 27)

Claims 11-16, 18-19 are the method claims corresponding to method claims 1, 3-4, 7, 9 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 20, 22-25 are the method claims corresponding to apparatus claims 1, 3-6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 26-30 are the apparatus claims corresponding to method claims 1, 3-7 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 10, 17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over LASELVA in view of Sachs; Joachim et al. [US 20200259896 A1].

As per claim 2, LASELVA teaches all the particulars of the claim except receiving the timing information from a time-sensitive network (TSN). However, Sachs teaches in an analogous art, that the method of claim 1, further comprising: receiving the timing information from a time-sensitive network (TSN). (e.g. TSN; ¶ 1098) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including receiving the timing information from a time-sensitive network (TSN) in order to provide a techniques for enhancing performance in Industrial Internet-of-Things (IIoT) scenarios, including techniques for time-sensitive networking (TSN) and 5G wireless network integration.

As per claim 10, LASELVA teaches all the particulars of the claim except indicating a second timing advance granularity to the UE different from the first timing advance granularity based on an identity of the UE, wherein the identity of the UE comprises one of an industrial Internet of Things (IIOT) UE or a legacy UE. However, Sachs teaches in an analogous art, that the method of claim 9, further comprising: indicating a second timing advance granularity to the UE different from the first timing advance granularity based on an identity of the UE, wherein the identity of the UE comprises one of an industrial Internet of Things (IIOT) UE or a legacy UE. (e.g. IIOT; ¶ 275)

Claim 17 is the method claims corresponding to apparatus claim 10 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Claim 21 is the apparatus claims corresponding to method claim 2 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Liang, Gou, et al. "Efficient broadcast retransmission based on network coding for interplanetary internet." China Communications 10.8 (2013): 111-124: In traditional wireless broadcast networks, a corrupted packet must be retransmitted even if it has been lost by only one receiver. Obviously, this is not bandwidth-efficient for the receivers that already hold the retransmitted packet. Therefore, it is important to develop a method to realise efficient broadcast 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARAD RAMPURIA/
     Primary Examiner
        Art Unit 2413